        Case 2:11-cr-01202-DMG Document 13 Filed 07/02/20 Page 1 of 1 Page ID #:41



  1    NICOLA T. HANNA
                                                                                        g    t .,~
                                                                  ~+'~ ~ ~A ~ ~ ~ tl ~~' 6' rx  r
       United States Attorney
  2    BRANDON D. FOX
       Assistant United States Attorney
  3    Chief, Criminal Division
       MONICA E. TAIT (Cal. Bar No. 157311)
  4    Assistant United States Attorney                                                -~, ~~.
       Major Frauds Section
 5          1100 United States Courthouse
            312 North Spring Street                                    JUL - 2 2020
 6          Los Angeles, California 90012
            Telephone: (213) 894-2931
 7          Facsimile: (213) 894-6269
            Monica.Tait@usdoj.gov
 8
       Attorneys for Plaintiff
 9     UNITED STATES OF AMERICA

10                                     UNITED STATES DISTRICT COURT
                    ,_.
11                  '~~
                    .J~ --~
                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                    C.3 ~"

l~ UNITE S~T:~S ~F AMERICA,                           No. CR 11-01202

1~                  _~'~'~air~tiff,
                    '                                 [P   OSED] ORDER ON GOVERNMENT' S
              c~
               v    ~ ~ ~' I                          REQUEST FOR DISMISSAL
14~-
                µ~ J
15     LEVON~'E` QQSIA~T,
              ~.,    ~;
16                        Defendant.

17

18            Based upon the government's request, pursuant to Rule 48 (a) of

19     the Federal Rules of Criminal Procedure, IT IS HEREBY ORDERED as

20     follows: indictment CR 11-01202 is dismissed without prejudice as to

21     defendant Levon Petrosian, and any outstanding arrest warrants for

22     defendant Petrosian are vacated.
                                                    ~- •                       ..
23
       ~; — z 2o~a
24     DATE                                         ~.INITED STATES DISTRICT JUDGE



26     Presented b~:

27            ~~~~L~~
             E. Tait, AUSA
28 II Monica
